Citation Nr: 1434769	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a right ear hearing loss disability.

2.  Entitlement to a total disability evaluation due to individual unemployability resulting from a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in May 2007 by a Decision Review Officer (DRO) of the Department of Veterans Affairs (VA).  

In July 2009, the Veteran testified during a Travel Board hearing before the undersigned.  

In June 2010, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

Since the last Supplemental Statement of the Case (SSOC), additional evidence has been submitted with a waiver of Regional Office (RO) consideration.

Although entitlement to TDIU was denied in a January 2011 rating decision, in subsequent statements and VA treatment notes, the Veteran indicated that he lost his commercial driver's license (CDL) license and is working much less due to his hearing problems.  Moreover, in a May 2014  submission, the Veteran's representative indicated that the Veteran met the scheduler criteria for TDIU and had recently applied for disability benefits from the Social Security Administration (SSA).  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in May 2014, VA treatment records dated from July 2008 to October 2013, and rating decisions dated in June 2012, September 2012, and January 2011.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.

Review of the Veteran's claims file reflects that in its June 2010 Remand, the Board referred the Veteran's claim to reopen a previously-denied claim for service connection for a left ear hearing loss disability.  It does not appear as if this claim has been adjudicated by the AOJ yet.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in May 2014, the Veteran's representative indicated that the Veteran filed a Social Security disability claim in April 2014.  The RO should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

Additionally, the Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

2.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.   After completing the above development and any 
other action deemed necessary, adjudicate the Veteran's claims.  If any benefit is denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



